                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION

                                              NO. 5:18-HC-2068-FL

 OTTIS McGILL,                                         )
                                                       )
                    Petitioner,                        )
                                                       )
         v.                                            )                             ORDER
                                                       )
 ERIK A. HOOKS, Secretary, N.C.                        )
 Department of Public Safety, et al.,                  )
                                                       )
                    Respondents.1                      )


         Petitioner, a state inmate proceeding pro se, petitions this court for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. The matter is before the court on respondents’ motion for summary

judgment (DE 12) pursuant to Federal Rule of Civil Procedure 56. The issues raised have been fully

briefed and in this posture are ripe for decision. For the reasons that follow, the court grants

respondents’ motion.

                                        STATEMENT OF THE CASE

          On March 31, 2015, petitioner pleaded guilty pursuant to a written plea agreement to two

counts of common law robbery and having attained the status of habitual felon, in the Superior Court

of New Hanover County. (Resp’t App. Ex. 3 (DE 14-3) at 41-44).2 The state trial court sentenced

         1
                  Petitioner named “State of North Carolina” as respondent in this action. (See Pet. (DE 1) at 1). The
custodian of the correctional facility in which petitioner is incarcerated is the proper respondent in an action filed
pursuant to 28 U.S.C. § 2254. See Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004). Respondents represent that Erik A.
Hooks (“Hooks”), the Secretary of the North Carolina Department of Public Safety, and other unidentified parties
designated “et al.” are the proper respondents in this action. (See Mot. Summ. J. (DE 12) at 1). The court has
constructively amended the case caption to reflect the correct respondents in this action, and will direct the clerk to so
amend the caption on the docket.
         2
                   Unless otherwise specified, page numbers specified in citations to the record in this order refer to the
page number of the document designated in the court’s electronic case filing (ECF) system, and not to page numbering,
if any, specified on the face of the underlying document.
petitioner to consecutive terms of 117 to 153 months’ imprisonment. (Id. at 76-81). The North

Carolina Court of Appeals affirmed petitioner’s convictions and the trial court’s order denying

petitioner’s motion to withdraw his guilty plea. State v. McGill, 791 S.E.2d 702, 711 (N.C. Ct. App.

2016), cert. denied 797 S.E.2d 12 (N.C. 2017). Petitioner filed motions for appropriate relief

(“MAR”) in the state trial court on April 19 and October 25, 2017. (Resp’t App. Exs. 8 (DE 14-8),

12 (DE 14-12)). The MAR court denied both of the motions, and the North Carolina Court of

Appeals denied petitioner’s petitions for discretionary review. (Resp’t App. Exs. 9 (DE 14-9), 11

(DE 14-11), 13 (DE 14-13), 15 (DE 14-15)).

        On May 1, 2018, petitioner filed the instant petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254, alleging his state convictions should be vacated based on numerous constitutional

violations that occurred during his state criminal proceedings. Respondents filed the instant motion

for summary judgment, on December 6, 2018, relying upon a memorandum of law, statement of

material facts, and appendix, including records from petitioner’s state criminal proceedings at the

trial and appellate levels. In opposition, petitioner relies upon an opposing statement of material

facts and appendix, including additional records from petitioner’s state criminal proceedings,

correspondence between petitioner and his state criminal defense attorneys, and correspondence

between petitioner and the North Carolina State Bar.

                                   STATEMENT OF FACTS

       The facts and procedural history of petitioner’s criminal proceedings have been summarized

by the North Carolina Court of Appeals as follows:

       On 21 August 2013, Defendant entered a Western Union in Wilmington, North
       Carolina and demanded money from Calethea Smith (“Smith”) who was working at
       the front counter. Smith gave Defendant approximately $6,403.00 and Defendant


                                                 2
fled the premises. The entire exchange between Defendant and Smith was captured
on audio and video surveillance.

Several days later on 6 September 2013, Defendant entered New Bridge Bank in
Wilmington and demanded that James Taylor (“Taylor”) and Lynn Creech
(“Creech”)—who were working as tellers at the bank at the time—give him all of the
money in their cash drawers. Taylor and Creech complied and gave Defendant
approximately $2,250.00. Defendant then fled.

Detectives David Timken (“Detective Timken”) and K.J. Tully (“Detective Tully”)
with the Wilmington Police Department were assigned to investigate the robberies.
They consulted with Jeff Martens with the U.S. Marshal Task Force, who informed
them that he had been looking for Defendant whom he believed was in the
Wilmington area and could have perpetrated the robberies. The detectives obtained
a photograph of Defendant, and Detective Timken included Defendant’s picture in
photographic lineups he administered to Smith, Taylor, and Creech, all of whom
positively identified Defendant as the man who had committed the robberies.
Defendant was subsequently located and arrested.

On 23 June 2014, Defendant was indicted on two counts of common law robbery and
obtaining the status of an habitual felon. Shortly thereafter, the State offered him a
plea agreement that would have required him to plead guilty to these charges in
exchange for concurrent—as opposed to consecutive—prison sentences.

Defendant declined this plea agreement and trial was scheduled for 30 March 2015.
Prior to trial, Defendant moved to suppress the results of the photographic lineups.
The trial court denied this motion.

On 30 March 2015, Defendant’s case was called for trial before the Honorable
Phyllis M. Gorham in New Hanover County Superior Court. Shortly after the jury
was empaneled, however, Defendant informed the trial court that he did, in fact, want
to enter into a plea deal with the State.

After a discussion with his attorney and the State during a recess in the proceedings,
Defendant informed the trial court that he wished to plead guilty to the charges
against him and proceeded to do so, signing a transcript of plea. In exchange for his
guilty plea, Defendant received a prayer for judgment continued—seemingly so he
could provide the State with information he possessed concerning an unrelated
criminal case in exchange for a potentially more lenient prison sentence.

During the time period following the entry of his guilty plea and prior to sentencing,
Defendant engaged in several interviews with the State concerning the unrelated
criminal matter. The State ultimately determined not to use Defendant as a witness


                                          3
       in that case, however, and declined to recommend a reduction of his sentence to the
       trial court.

       On 9 April 2015, Defendant filed a pro se motion for appropriate relief wherein he
       requested to withdraw his guilty plea on the ground that his trial counsel had
       erroneously informed him that if he entered into the guilty plea his sentence would
       run concurrently with sentences he was set to receive in connection with unrelated
       criminal convictions in Robeson and Bladen Counties. He further alleged the
       existence of an undefined conspiracy amongst court appointed attorneys generally
       to trick their clients into taking unfavorable plea bargains, stating that “[t]his manner
       of dispensing with criminal cases has become so profound that many lawyers of the
       Public Defenders [sic] Office and Court appointed Attorney’s [sic] have little to no
       actual trial experience. Rather, these lawyers trick, manipulate and threateningly
       coerce defendants to enter guilty plea [sic]. Such a conspiracy has taken place in this
       case.”

       On 20 April 2015, Defendant was appointed counsel to represent him regarding his
       motion for appropriate relief. On 24 August 2015, Defendant’s newly appointed
       counsel filed an amended motion for appropriate relief stating that “Defendant
       asserts his intention to withdraw his plea, but under a Motion to Withdraw a Guilty
       Plea and not under a Motion for Appropriate Relief.”

       On 17 and 22 September 2015, an evidentiary hearing was held on Defendant’s
       motion before the Honorable W. Allen Cobb, Jr. in New Hanover County Superior
       Court. On 6 October 2015, Judge Cobb entered an order concluding that based on the
       evidence presented, Defendant’s motion to withdraw his guilty plea should be
       denied.

       That same day, a sentencing hearing was held before Judge Cobb who sentenced
       Defendant to two consecutive sentences of 117 to 153 months imprisonment.

McGill, 791 S.E.2d at 703–05.

                                          DISCUSSION

A.     Standard of Review

       Summary judgment is appropriate when there exists no genuine issue of material fact, and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Anderson v.

Liberty Lobby, 477 U.S. 242, 247 (1986). The party seeking summary judgment bears the burden

of initially coming forward and demonstrating an absence of a genuine issue of material fact.

                                                  4
Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party has met its burden, the

nonmoving party then must affirmatively demonstrate that there exists a genuine issue of material

fact requiring trial. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986). There is no issue for trial unless there is sufficient evidence favoring the non-moving party

for a jury to return a verdict for that party. Anderson, 477 U.S. at 250.

       The standard of review for habeas petitions brought by state inmates, where the claims have

been adjudicated on the merits in state court, is set forth in 28 U.S.C. § 2254(d). That statute states

that habeas relief cannot be granted in cases where a state court considered a claim on its merits

unless the decision was contrary to or involved an unreasonable application of clearly established

federal law as determined by the United States Supreme Court, or the state court decision was based

on an unreasonable determination of the facts. See 28 U.S.C. § 2254(d)(1) and (2). A state court

decision is “contrary to” Supreme Court precedent if it either arrives at “a conclusion opposite to

that reached by [the Supreme] Court on a question of law” or “confronts facts that are materially

indistinguishable from a relevant Supreme Court precedent and arrives at a result opposite” to that

of the Supreme Court. Williams v. Taylor, 529 U.S. 362, 406 (2000). A state court decision

“involves an unreasonable application” of Supreme Court law “if the state court identifies the correct

governing legal principle from [the Supreme] Court’s cases but unreasonably applies it to the facts

of the state prisoner’s case.” Id. at 407. A state court decision also may apply Supreme Court law

unreasonably if it extends existing Supreme Court precedent to a new context where it does not

apply, or unreasonably refuses to extend existing precedent to a new context where it should apply.

Id. The applicable statute

               does not require that a state court cite to federal law in order for a
               federal court to determine whether the state court’s decision is an

                                                  5
               objectively reasonable one, nor does it require a federal habeas court
               to offer an independent opinion as to whether it believes, based upon
               its own reading of the controlling Supreme Court precedents, that the
               [petitioner’s] constitutional rights were violated during the state court
               proceedings.

Bell v. Jarvis, 236 F.3d 149, 160 (4th Cir. 2000), cert. denied, 534 U.S. 830 (2001). Moreover, a

determination of a factual issue made by a state court is presumed correct on federal habeas review,

unless rebutted by clear and convincing evidence. See 28 U.S.C. § 2254(e)(1).

B.     Analysis

       Petitioner raises the following claims for relief in the instant petition: 1) the trial court

violated petitioner’s constitutional rights by accepting his guilty plea to attaining the status of an

habitual felon without requiring prosecutors to provide a factual basis for his plea; 2) Detective

Timken violated petitioner’s constitutional rights by using petitioner’s booking photograph (which

was taken after an arrest) in a photographic lineup shown to the witnesses of the crime; 3) Detective

Tully violated petitioner’s constitutional rights by using the same booking photograph of petitioner

in a different photographic lineup shown to the witnesses; 4) the trial court violated petitioner’s

constitutional rights by allowing investigators to use his booking photograph in the photographic

lineup; 5) the state prosecutor violated petitioner’s constitutional rights by allowing investigating

officers to use his booking photograph in the photographic lineup; 6) petitioner received ineffective

assistance of counsel because his trial counsel failed to appeal the trial court’s denial of his motion

to suppress the evidence derived from the photographic lineup, failed to investigate his alibi, failed

to object to a biased juror, failed to explain he could not withdraw his guilty plea, and failed to

explain he could receive consecutive sentences of 117 to 153 months’ imprisonment if he pleaded

guilty; 7) petitioner received ineffective assistance of counsel because sentencing counsel failed to


                                                  6
present petitioner’s MAR to the trial court after sentencing, and failed to call witnesses on his behalf

at his sentencing hearing; 8) appellate counsel was ineffective for failing to include his MAR on

appeal and failing to argue that petitioner’s rights to due process and access to the courts were

violated during the trial court proceedings; 9) the trial court lacked jurisdiction to convict and

sentence petitioner because state prosecutors breached petitioner’s plea agreement by not

recommending a mitigated sentence; and 10) prosecutors committed misconduct by making false

statements to the court at his motion to suppress hearing.

        1.      Factual Basis for Plea to Habitual Felon

        In his first claim, petitioner alleges state prosecutors did not provide a factual basis for his

habitual felon status at his plea hearing, and thus the trial court violated his due process rights by

accepting his guilty plea without establishing a factual basis for the plea. Petitioner raised this claim

before the North Carolina Court of Appeals, which rejected the argument and held the trial court

sufficiently established a factual basis for the plea. McGill, 791 S.E.2d at 710-11.

        Contrary to petitioner’s assertions, “there is no constitutional requirement that a state court

establish a factual basis for a guilty plea before entering judgment on the plea . . . .” Edwards v.

Garrison, 529 F.2d 1374, 1376 (4th Cir. 1975). Furthermore, due process does not require a state

court to establish a factual basis for a guilty plea unless the defendant pleads guilty while asserting

factual innocence, such as by a no contest plea or a plea pursuant to North Carolina v. Alford, 400

U.S. 25 (1970). See Rodriguez v. Ricketts, 777 F.2d 527, 528 (9th Cir.1985); Wallace v. Turner,

695 F.2d 545, 548 (11th Cir.1983); Banks v. McGougan, 717 F.2d 186, 188 (5th Cir.1983).

        Even assuming a factual basis is required, the trial court established it here. At his plea

hearing, petitioner stipulated under oath to having attained the status of habitual felon, and that a

                                                   7
factual basis existed for that charge. (Resp’t App. Ex. 16 (DE 14-16) at 96, 100). The trial court

then found as fact that there was a factual basis for the plea. (Resp’t App. Ex. 3 (DE 14-3) at 44).3

Furthermore, at the hearing on his motion to withdraw his guilty plea, petitioner admitted under oath

the he previously had been convicted of three felonies, and had attained the status of habitual felon

under North Carolina law. (See Resp’t App. Ex. 16 (DE 14-16) at 50-51). Accordingly, the state

court’s decision denying this claim was not contrary to or an unreasonable application of clearly

established federal law.

         2.       Motion to Suppress Claims

         Petitioner raises numerous claims challenging the trial court’s ruling denying his motion to

suppress the eyewitness identifications.               For example, claims two through five allege the

photographic lineups were unreliable because the investigators used his booking photograph. Claim

ten alleges prosecutors committed misconduct by making false statement to the court at the

suppression hearing. The MAR court adjudicated these claims and denied them on the merits.

(Resp’t App. Ex 9 (DE 14-9)).

         A valid guilty plea constitutes the admission of the material elements of a crime. See

McCarthy v. United States, 394 U.S. 459, 466 (1969). A voluntary guilty plea normally forecloses

an attack based on any antecedent, non-jurisdictional errors. See Tollett v. Henderson, 411 U.S.

258, 267 (1973); Meyer v. Branker, 506 F.3d 358, 367 (4th Cir. 2007) (“[I]t is well known that a

defendant’s guilty plea itself serves as a ‘conviction,’ supplying ‘both evidence and verdict.”) (citing

Boykin v. Alabama, 395 U.S. 238, 242, 243 n. 4 (1969)). Therefore, “[w]hen a criminal defendant

         3
                   Furthermore, at the hearing on his motion to withdraw his guilty plea, petitioner admitted under oath
the he previously had been convicted of three felonies, and had attained the status of habitual felon under North Carolina
law. (See Resp’t App. Ex. 16 (DE 14-16) at 50-51).

                                                            8
has solemnly admitted in open court that he is in fact guilty of the offense with which he is charged,

he may not thereafter raise independent claims related to the deprivation of constitutional rights that

occurred prior to the entry of the guilty plea.” Tollett, 411 U.S. at 267.

        Here, the record reflects that petitioner swore under oath that he understood he was pleading

guilty to two counts of common law robbery and having attained the status of habitual felon.

(Resp’t App. Ex. 3 (DE 14-3) at 41-44). Petitioner further testified at his plea hearing that he

discussed his case fully with his lawyer, that his lawyer explained the nature of the charges, each

element of the offenses, and any possible defenses. (Id. at 41). Petitioner’s counsel also certified

that she explained to petitioner the nature and elements of the charges to which petitioner pleaded

guilty. (Id. at 43). Petitioner testified that he was satisfied with his attorney’s services, and that he

was entering his plea of his own free will without any undue outside influence. (Id. at 41, 43). He

also agreed that no person made any promises or threatened him in any way to cause him to enter

the plea against his wishes. (Id. at 43). Finally, petitioner testified that he was not under the

influence of alcohol, drugs, narcotics, medicines, or pills when he pleaded guilty. (Id. at 41). After

listening to petitioner’s response to the guilty plea colloquy in open court and observing petitioner’s

demeanor, the trial court judge found as a fact that petitioner was competent to stand trial. (Id. at

44).

        Absent extraordinary circumstances, these solemn in-court representations should be deemed

conclusive. Via v. Superintendent, Powhatan Corr. Ctr., 643 F.2d 167, 171 (4th Cir. 1981); see also

Blackledge v. Allison, 431 U.S. 63, 73-74 (1977); Little v. Allsbrook, 731 F.2d 238, 239 n.2 (4th

Cir. 1984). Petitioner’s own conclusory statements contained in his federal habeas petition and his

response in opposition to the instant motion are insufficient to breach the formidable barrier of

                                                   9
Blackledge. See Nickerson v. Lee, 971 F.2d 1125, 1136 (4th Cir. 1992) (“In order to obtain an

evidentiary hearing . . .[,] a habeas petitioner must come forward with some evidence that the claim

might have merit. Unsupported, conclusory allegations do not entitle a habeas petitioner to an

evidentiary hearing.”), abrogated on other grounds by, Gray v. Netherland, 518 U.S. 152, 165–66

(1996). Based upon petitioner’s plea transcript and petitioner’s representations under oath, the court

finds petitioner’s guilty plea was knowingly and voluntarily entered with the advice of competent

counsel.

       Accordingly, petitioner’s claims two through five and ten, which allege constitutional

violations at the motion to suppress hearing, are foreclosed by petitioner’s subsequent knowing and

voluntary guilty plea. The MAR court’s adjudication of these claims therefore was not contrary to

or an unreasonable application of clearly established federal law, and the court grants respondents’

motion for summary judgment as to these claims.

       3.      Ineffective Assistance of Counsel

       In claims six through eight, petitioner alleges he received ineffective assistance of trial

counsel, sentencing counsel, and appellate counsel. As to the claims asserted against trial counsel,

petitioner alleges she failed to appeal the trial court’s order denying his motion to suppress, failed

to investigate his alibi, failed to object to a biased juror, failed to inform him he could not withdraw

his guilty plea, and failed to explain he could receive consecutive sentences of 117 to 153 months’

imprisonment if he pleaded guilty. (Pet. (DE 1) at 13-14). The North Carolina Court of Appeals

adjudicated petitioner’s claim that his guilty plea was involuntary based on trial counsel’s alleged

failure to accurately inform petitioner about the sentence, and denied the claim on the merits.

McGill, 791 S.E.2d at 709-10. The MAR court adjudicated the remainder of these claims and

                                                  10
denied them on the merits. (Resp’t App. Ex. 13 (DE 14-13)).

       To establish ineffective assistance of counsel in the context of a guilty plea, a petitioner must

satisfy a two-pronged test. Strickland v. Washington, 466 U.S. 668, 686-87 (1984). First, a

petitioner must show that the representation he received fell below an objective standard of

reasonableness. Id. at 688. This court must be “highly deferential” of counsel’s performance and

must make every effort to “eliminate the distorting effects of hindsight.” Id. at 689. Therefore, the

court must “indulge a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.” Id. For the second prong, a petitioner must show that he was

prejudiced by the ineffective assistance by showing “a reasonable probability that, but for counsel’s

errors, he would not have pleaded guilty and would have insisted on going to trial.” Hill v.

Lockhart, 474 U.S. 52, 59 (1985).

       The court begins with petitioner’s contention that his counsel failed to appeal the trial court’s

order denying the motion to suppress. In Roe v. Flores-Ortega, 528 U.S. 470 (2000), the United

States Supreme Court discussed an attorney’s obligation to consult with his client about an appeal.

In particular, the Court explained

               counsel has a constitutionally imposed duty to consult with the
               defendant about an appeal when there is reason to think either (1) that
               a rational defendant would want to appeal (for example, because
               there are nonfrivolous grounds for appeal), or (2) that this particular
               defendant reasonably demonstrated to counsel that he was interested
               in appealing.

Flores–Ortega, 528 U.S. at 480; see also Gordon v. Braxton, 780 F.3d 196, 200 (4th Cir. 2015). In

assessing whether an attorney had a constitutional duty to consult,

               the Court [in Flores-Ortega] indicated that several factors were
               relevant, including whether the conviction followed a trial or guilty

                                                  11
               plea. In cases involving guilty pleas, the Court instructed lower
               courts to consider whether the defendant received the sentence
               bargained for as part of the plea and whether the plea expressly
               reserved or waived appeal rights.

United States v. Poindexter, 492 F.3d 263, 268 (4th Cir. 2007) (internal quotation marks omitted);

United States v. Cooper, 617 F.3d 307, 313 (4th Cir. 2010) (finding that even when a client does not

expressly request an appeal, counsel must consult with her client about an appeal when a rational

defendant would want to appeal or the client expresses interest in an appeal).

       As to the prejudice prong of an ineffective assistance of counsel claim premised on failure

to consult about filing an appeal, petitioner must demonstrate “a reasonable probability that he

would have filed an appeal ‘but for’ counsel’s failure to file or consult. The defendant need not

show that his appeal has merit.” Gordon, 780 F.3d at 200 (quoting Flores-Ortega, 528 U.S. at 484)).

       Here, petitioner presents no evidence that would trigger a duty to consult either prong of the

Flores-Ortega test. Petitioner does not allege that he informed his counsel he wanted to appeal the

motion to suppress ruling. The record also belies petitioner’s contention that a rational defendant

would have wanted to appeal. As set forth above, petitioner entered a guilty plea in exchange for

a prayer for judgment and deferred sentencing, in hopes of providing substantial assistance and

receiving a mitigated sentence – and state prosecutors provided that opportunity. Poindexter, 492

F.3d at 268 (explaining whether defendant received the benefit bargained for is a relevant factor in

determining whether a rational defendant would have wanted to appeal). In the plea transcript,

petitioner expressly acknowledged that his guilty plea limited his right to appeal, and petitioner did

not reserve his right to appeal the trial court’s order denying his motion to suppress in the agreement.

(Resp’t App. Ex. 3 (DE 14-3) at 41-44). And there is no evidence state prosecutors would have


                                                  12
agreed to prayer for judgment and deferred sentencing if petitioner reserved his right to appeal in

the plea transcript. Accordingly, petitioner has not shown that a rational defendant would have

wanted to appeal in these circumstances. See Flores–Ortega, 528 U.S. at 487 (noting circumstances

of the petitioner’s guilty plea is a “highly relevant factor” in the inquiry of whether a rational

defendant would have wanted to appeal); United States v. Courtade, 929 F.3d 186, 194 (4th Cir.

2019) (explaining “whether the defendant received the sentence bargained for” is a relevant factor).

       Petitioner also has not presented sufficient evidence to create a genuine issue of material fact

with respect to the prejudice prong. Petitioner does not suggest there is “a reasonable probability

that he would have filed an appeal ‘but for’ counsel’s failure to file or consult.” Gordon, 780 F.3d

at 200 (quoting Flores-Ortega, 528 U.S. at 484)). Indeed, as stated above, petitioner never expressed

interest in appealing the motion to suppress ruling until months after he pleaded guilty when he was

dissatisfied with his sentence. And petitioner’s solemn affirmation at the plea hearing that he

understood his guilty plea would limit his right to appeal and failure to reserve his right to appeal

the motion to suppress ruling belies any suggestion that petitioner has shown a reasonable

probability he would have appealed the motion to suppress ruling. See Flores-Ortega, 528 U.S. at

485 (noting that question of whether defendant “promptly expressed a desire to appeal” is “highly

relevant” to the prejudice prong).

       Accordingly, the court finds petitioner has not shown trial counsel was ineffective by failing

to file an appeal of the trial court’s order denying the motion to suppress.

       Petitioner also asserts trial counsel failed to “object” to a biased juror who made “prejudicial

remarks” in front of other prospective jurors during jury selection. Contrary to petitioner’s

assertions, the record reflects that trial counsel successfully struck the juror for cause. (Resp’t App.

                                                  13
Ex. 14 (DE 14-16) at 235). The “prejudicial remarks” the juror allegedly made in front of the other

prospective jurors were that he knew two of the State’s witnesses and was inclined to believe their

testimony. (Id. at 228-29). Liberally construing the petition, the court assumes petitioner is alleging

that trial counsel should have requested a mistrial when the prospective juror made these remarks.

       “Counsel’s conduct is generally presumed to be a reasonable strategic choice, but is not

reasonable to the extent that the choice of strategy does not rely upon either a full investigation of

the law and facts or an abbreviated investigation of the law and facts limited only by ‘reasonable

professional judgments.’” Buckner v. Polk, 453 F.3d 195, 201 (4th Cir. 2006) (quoting Strickland,

466 U.S. at 690-91). Assuming the decision is reasonable under the foregoing standard, counsel is

not ineffective for failing to request a mistrial even if the client requests one. United States v.

Chapman, 593 F.3d 365, 370 (4th Cir. 2010); see also Bunch v. Thompson, 949 F.2d 1354, 1364

(4th Cir. 1991) (“The best course for a federal habeas court is to credit plausible strategic judgments

in the trial of a state case.”); Walker v. Lockhart, 852 F.2d 379, 382 (8th Cir. 1988). “[L]egal

judgments based on thorough investigation are virtually unassailable on [federal habeas] review.”

Meyer v. Branker, 506 F.3d 358, 374 (4th Cir. 2007).

       Here, trial counsel testified at the hearing on petitioner’s motion to withdraw his guilty plea

that she believed the jury selected would be impartial and that petitioner had a reasonable possibility

a not guilty verdict with the jury selected. (Resp’t App. Ex. 16 (DE 14-16) at 228, 258).

Accordingly, trial counsel’s strategic choice to proceed with the empaneled jury was based on her

reasonable professional judgment, informed by her voir dire of the jurors, and therefore does not

constitute ineffective assistance of counsel. See Chapman, 593 F.3d at 370; Walker, 852 F.2d at

382. Petitioner also has not shown that the trial court would have granted a mistrial in these

                                                  14
circumstances. Therefore, his claim that he would not have pleaded guilty if counsel had moved for

and been granted a mistrial does not establish the prejudice prong of the Strickland standard. Hill,

474 U.S. at 59 (discussing prejudice prong of ineffective assistance of counsel claim in context of

a guilty plea). Accordingly, this ineffective assistance of counsel claim fails.

        Petitioner also alleges that his trial counsel failed to investigate his “alibi.” Petitioner,

however, has not shown how the alleged “alibi” would have proven his innocence or resulted in a

different outcome. (See Pet’r Mem. (DE 18) at 14-15). Trial counsel is not ineffective for failing

to investigate petitioner’s undefined alibi. See Strickland, 466 U.S. at 691.

        Petitioner also asserts that his trial counsel failed to explain that his sentences would run

consecutively before he accepted the guilty plea. At hearing on petitioner’s motion to withdraw his

guilty plea, petitioner’s trial counsel testified that she advised him, prior to his guilty plea, that all

sentences would run consecutively. See McGill, 791 S.E.2d at 709. Based on this testimony, the

North Carolina Court of Appeals concluded “the record plainly and unambiguously shows that

[petitioner] was fully informed of the consequences of accepting his plea and did so both knowingly

and voluntarily. Id. at 710. Similarly, the state trial court’s order denying petitioner’s motion to

withdraw his guilty plea contained the following finding of fact: “[d]efendant understood the

consequences of his guilty plea. He was not confused as to the charges, or potential sentences, and

knew his possible maximum exposure. The plea agreement was clear. There was no agreement

[between petitioner and prosecutors] as to the sentence.” (Resp’t App. Ex. 3 (DE 14-3) at 71).

        On federal habeas review, “a determination of a factual issue made by a State court shall be

presumed to be correct. The applicant has the burden of rebutting the presumption of correctness

by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1); Miller-El v. Dretke, 545 U.S. 231, 240

                                                   15
(2005); Bustos v. White, 521 F.3d 321, 325 (4th Cir. 2008). Thus, the state court’s determinations

that petitioner was “fully informed about the [sentencing] consequences of accepting his plea” and

that he was “not confused as to the . . . sentences” is presumed correct. Petitioner’s conclusory

assertions that his counsel failed to inform him that his sentences on the robbery counts would run

consecutively are insufficient to rebut the presumption, and thus petitioner’s claim lacks merit.

       Petitioner also alleges that trial counsel failed to inform he would not be able to withdraw

his guilty plea. Petitioner has not established a genuine issue of material fact as to the prejudice

prong of the Strickland test for this claim. As set forth above, petitioner affirmed under oath in open

court that he was in fact guilty of the offenses, that he was not being coerced into pleading guilty,

and that his guilty plea limited his right to appeal his conviction and sentence. Petitioner also

pleaded guilty because he expected to receive a recommended mitigated sentence based on

substantial assistance. There is no evidence that petitioner would not have pleaded guilty if trial

counsel had informed him that he would not subsequently be allowed to withdraw the plea. Hill,

474 U.S. at 59.

       In his seventh and eighth claims, petitioner asserts ineffective of counsel at his sentencing

proceeding and on appeal. Because these claims occurred after petitioner’s guilty plea, the

Strickland ineffective assistance of counsel test is slightly different. As to the claim that sentencing

counsel was ineffective, petitioner must show that counsel’s performance was deficient in that it was

objectively unreasonable under professional standards prevailing at the time. Strickland, 466 U.S.

at 686. For the prejudice prong, petitioner must show there is a “reasonable probability” that, but

for the deficiency, the outcome of the proceeding would have been different. Id. at 694.

       To prevail on a claim of ineffective assistance of appellate counsel, a petitioner must show

                                                  16
that counsel’s representation was objectively unreasonable and that a reasonable probability exists

that, but for the attorney’s error, he would have prevailed on his appeal. Smith v. Robbins, 528 U.S.

259, 285 (2000) (citing Strickland, 466 U.S. at 687–88). Appellate counsel is not required to assert

all non-frivolous issues on appeal, “but rather may select from among them in order to maximize

the likelihood of success on appeal.” Smith, 528 U.S. at 288. Reviewing courts must presume that

in determining which issues to appeal, appellate counsel selected those issues most likely to afford

relief. Pruett v. Thompson, 996 F.2d 1560, 1568 (4th Cir. 1993).

         Petitioner’s seventh claim alleges his sentencing counsel was ineffective because he failed

to call a witness that would have testified he provided substantial assistance to state authorities. The

issue of whether petitioner provided substantial assistance was thoroughly addressed at petitioner’s

sentencing hearing, and petitioner has not demonstrated that the additional witness’s testimony

would have changed the outcome. (Resp’t App. Ex. 16 (DE 14-16) at 297-316). Additionally, the

decision whether to call a witness is afforded “enormous deference” and petitioner has not shown

that counsel’s failure to call the witness fell below an objective standard of reasonableness,

particularly where the proffered witness’s testimony appears cumulative of the evidence presented

at the hearing. See United States v. Terry, 366 F.3d 312, 317 (4th Cir. 2004); United States v.

Shaflander, 743 F.2d 714, 718 (9th Cir. 1984) (failure to call witness who would present cumulative

testimony does not constitute ineffective assistance of counsel). Accordingly, this ineffective

assistance of counsel claim lacks merit.4



         4
                    Petitioner also asserts sentencing counsel was ineffective for failing to present his MAR after
sentencing, and instead filing a notice of appeal. Petitioner was allowed to file his MAR after his appeal, and the MAR
court denied it on the merits. (Resp’t App. Exs. 8 (DE 14-8), 9 (DE 14-9), 12 (DE 14-12), 13 (DE 14-13)). Accordingly,
this claim is belied by the record.

                                                         17
       In his eighth claim, petitioner alleges appellate counsel was ineffective for advising him not

to file his MAR with the appeal and failing to present argument that his rights to due process and

access to the courts were violated during his criminal proceedings. Petitioner’s conclusory

assertions that appellate counsel failed to present argument concerning undefined “due process” and

“access to the courts” claims on appeal do not establish ineffective assistance of appellate counsel.

See Nickerson, 971 F.2d at 1136 (“Unsupported, conclusory allegations do not entitle a habeas

petitioner to an evidentiary hearing.”). As to petitioner’s claim that appellate counsel failed to

present the arguments contained in his MAR to the appellate court, petitioner fails to explain how

his refusal to do so would have changed the outcome of the appeal. To the extent petitioner is

claiming the claims in the instant petition would have been successful if presented to the North

Carolina Court of Appeals, the court disagrees for the reasons set forth herein.

       Based on the foregoing, the North Carolina Court of Appeals and the MAR court’s

adjudications of petitioner’s ineffective assistance of counsel claims (claims six through eight) were

not contrary to or an unreasonable application of clearly established federal law, and the court

therefore grants respondents’ motion for summary judgment as to these claims.

       4.      Breach of the Plea Agreement

       In his ninth claim, petitioner alleges state prosecutors breached the plea agreement by failing

to recommend a sentence in the mitigated range. The MAR court adjudicated this claim and denied

it on the merits. (Resp’t App. Ex. 13 (DE 14-13)).

        The transcript of plea reflects that petitioner agreed to plead guilty in exchange for deferred

sentencing – it does not contain an express promise by state prosecutors to request a sentence in the

mitigated range. (Resp’t App. Ex. 3 (DE 14-3) at 41-44). Additionally, the state court found as fact

                                                 18
that state prosecutors did not promise to recommend a mitigated sentence. (Resp’t App. Ex. 3 (DE

14-3) at 68). As explained above, this factual finding is presumed correct unless rebutted by clear

and convincing evidence. 28 U.S.C. § 2254(e)(1); Miller-El, 545 U.S. at 240. Petitioner has not

presented evidence sufficient to rebut the state court’s finding. Accordingly, the MAR court’s

adjudication of this claim was not contrary to or an unreasonable application of clearly established

federal law, and the court grants respondents’ motion for summary judgment as to this claim.

C.      Certificate of Appealability

        Rule 11 of the Rules Governing Section 2254 Cases (“Habeas Rules”) provides “the district

court must issue or deny a certificate of appealability when it enters a final order adverse to the

applicant.” Having determined petitioner is not entitled to relief and respondent is entitled to

dismissal of the petition, the court considers whether petitioner is nonetheless entitled to a certificate

of appealability with respect to one or more of the issues presented in the instant habeas petition.

        A certificate of appealability may issue only upon a “substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). Where a petitioner’s constitutional claims have been

adjudicated and denied on the merits by the district court, the petitioner must demonstrate

reasonable jurists could debate whether the issue should have been decided differently or show the

issue is adequate to deserve encouragement to proceed further. Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84 (2000).

        Where a petitioner’s constitutional claims are dismissed on procedural grounds, a certificate

of appealability will not issue unless the petitioner can demonstrate both “(1) ‘that jurists of reason

would find it debatable whether the petition [or motion] states a valid claim of the denial of a

constitutional right’ and (2) ‘that jurists of reason would find it debatable whether the district court

                                                   19
was correct in its procedural ruling.’” Rose, 252 F.3d at 684 (quoting Slack, 529 U.S. at 484).

“Each component of the § 2253(c) showing is part of a threshold inquiry, and a court may find that

it can dispose of the application in a fair and prompt manner if it proceeds first to resolve the issue

whose answer is more apparent from the record and arguments.” Slack, 529 U.S. at 484-85.

        After reviewing the claims presented in the habeas petition in light of the applicable

standard, the court finds reasonable jurists would not find the court’s treatment of any of petitioner’s

claims debatable or wrong and none of the issues are adequate to deserve encouragement to proceed

further. Accordingly, the court denies a certificate of appealability.

                                          CONCLUSION

       Based on the foregoing, the court GRANTS respondents’ motion for summary judgment (DE

12) and DENIES a certificate of appealability. The clerk is DIRECTED to close this case, and to

amend the docket as set forth in footnote one.

       SO ORDERED, this the 24th day of September, 2019.



                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                  20
